ORDER
PER CURIAM:
On April 19, 2005, in a full-Court opinion, the Court reversed in part and set aside in part the August 8, 2002, decision of the Board of Veterans’ Appeals, and remanded the entire matter for further proceedings consistent with its opinion. *85The opinion also ordered the expedited entry of judgment and issuance of mandate on the 10th day after the date on which the opinion was issued. On April 21, 2005, the appellant’s counsel informed the Court of the appellant’s death in November 2004. Because of the death of the appellant, the expedited entry of judgment and issuance of mandate provided for in the opinion will be revoked.
Upon consideration of the foregoing, it is
ORDERED that the expedited entry of judgment and issuance of mandate provided for in the opinion is revoked. See U.S. Vet.App. R. 36, 41.